95 So. 2d 326 (1957)
232 La. 824
Succession of Mary Stevens BAILEY.
No. 42958.
Supreme Court of Louisiana.
May 6, 1957.
James E. Courtin, New Orleans, for appellant.
Bennett Meyers, New Orleans, for plaintiff-appellee.
SIMON, Justice.
On the day this appeal was set for argument counsel for the appellant appeared solely for the purpose of informing the Court that no brief had been or would be filed in support of the appeal, and that the case would not be argued. He submitted his appeal on the record, and thus has not pointed out any error in the judgment of the lower court, but has left to this Court the task of ascertaining whether it was correct in law and in fact. Under these circumstances an appellate court may affirm the judgment of the district court under the presumption that it was correct. See Perkins v. Buchler, 223 La. 179, 65 So. 2d 130 and authorities therein cited.
Nevertheless, we have examined the record and find no manifest error of law or fact and shall accordingly affirm the judgment.
Accordingly, for the reasons assigned, the judgment of the district court is affirmed; all costs to be paid by appellant.